DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Newly submitted claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 18 and 19 requires positive refractive powers for second and third lens, while new claim 21 requires negative refractive powers for second and third lens. Thus the inventions are mutually exclusive, independent, and distinct.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. See 37 CFR 1.142(b) and MPEP § 821.03.
Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  

Response to Arguments

D1 (JP 2015072402 A) is detailed below with respect to the amended claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11, 12, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1 (JP 2015072402 A).
Regarding claim 1, D1 teaches an optical imaging system (Embodiment 1, Fig. 5, Table 1) comprising: a first lens (L1), a second lens (L2), a third lens (L3), a fourth lens (L4), a fifth lens (L5), a sixth lens (L6), and a seventh lens (L7) sequentially disposed in numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Fig. 5), 
wherein a paraxial region of an object-side surface of the seventh lens is convex (Fig. 5, L7 convex toward object side at optical axis), wherein the optical imaging system satisfies 1 < f134567-f/f (Table 1, ~3.008), where f134567 is a composite focal length of the first to seventh lenses calculated with an index of refraction of the second lens set to 1.0, f is an overall focal length of the optical imaging system, and f134567 and f are expressed in a same unit of measurement.
Regarding claim 2, D1 teaches the optical imaging system of claim 1, and further discloses wherein an object-side surface of the first lens is convex (Fig. 5, L1).
Regarding claim 3, D1 teaches the optical imaging system of claim 1, and further discloses wherein an image-side surface of the seventh lens is concave (Fig. 5, L7).
Regarding claim 4, D1 teaches the optical imaging system of claim 1, and further discloses wherein at least one inflection point is formed on either one or both of an object-side surface and an image-side surface of the sixth lens (Fig. 5, L6, inflection on object side).
Regarding claim 5, D1 teaches the optical imaging system of claim 1, and further discloses wherein at least one inflection point is formed on either one or both of an object-side surface and an image-side surface of the seventh lens (Fig. 5, L7, inflections on both sides).
Regarding claim 6, D1 teaches the optical imaging system of claim 1, and further discloses wherein a distance along the optical axis from an object-side surface of the first lens to the imaging plane is 6.0 mm or less (¶72, TL = 5mm).
Regarding claim 7, D1 teaches the optical imaging system of claim 1, and further discloses wherein an F No. of the optical imaging system is less than 1.7 (¶72, Fno = 1.44).
Regarding claim 8, D1 teaches the optical imaging system of claim 1, and further discloses wherein an object-side surface of the second lens is convex (Fig. 5, L2, convex toward object side).
Regarding claim 9, D1 teaches the optical imaging system of claim 1, and further discloses wherein an image-side surface of the third lens is concave (Fig. 5, L3, concave toward image side).
Regarding claim 11, D1 teaches the optical imaging system of claim 1, and further discloses wherein an image-side surface of the fifth lens is concave (Table 1, Surface 13 positive therefore concave toward image side).
Regarding claim 12, D1 teaches the optical imaging system of claim 1, and further discloses wherein either one or both of an object-side surface and an image-side surface of the sixth lens are convex (Fig. 5, L6, convex at optical axis).
Regarding claim 15, D1 teaches the optical imaging system of claim 1, and further discloses wherein the optical imaging system further satisfies 0.4 < L1TR/L7TR < 0.7 (Table 3, 2.625 / 4.998 ~ .525), where L1TR is an overall outer diameter of the first lens, L7TR is an overall outer diameter of the seventh lens, and L1TR and L7TR are expressed in a same unit of measurement.
Regarding claim 17, D1 teaches the optical imaging system of claim 1, and further discloses wherein the optical imaging system further satisfies 0.5 < L12345TRavg/L7TR < 0.76 (((2.625+2.584+2.301+2.478+3.052)/5)/4.998) ~ .522), where L12345TRavg is an average value of overall outer diameters of the first to fifth lenses, L7TR is an overall outer diameter of the seventh lens, and L12345TRavg and L7TR are expressed in a same unit of measurement.
Regarding claim 18, D1 teaches the optical imaging system of claim 1, and further discloses wherein the second lens has a positive refractive power (Table 3, f2 = 6.3857; note also planoconvexity and/or biconvexity in the Figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above.
Regarding claim 13, D1 teaches the optical imaging system of claim 1, D1 explicitly shows the first lens is smaller than the seventh lens (e.g. Table 1).
D1 does not explicitly show wherein the optical imaging system further satisfies 0.1 < L1w/L7w < 0.3, where L1w is a weight of the first lens, L7w is a weight of the seventh lens, and L1w and L7w are expressed in a same unit of measurement. However, it has been held that where the general conditions In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
In this case, D1 has disclosed the imaging system having a first lens smaller than the seventh lens. Benefit of optimizing the weight of the first lens with respect to the seventh lens includes e.g. balancing the optical system, reducing the total length of the system and thus the form factor, tuning the aperture of the system based on the first lens size, etc.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the weight of the first lens with respect to that of the second lens and thereby balanced the optical system, reduced the total length of the system and thus the form factor, and/or tuned the aperture of the system based on the first lens size, etc.
Regarding claim 14, D1 teaches the optical imaging system of claim 1, and explicitly shows a spacer disposed between the sixth and seventh lenses (Fig. 2, between L6 and L7) whose effective diameter is greater than that of the seventh lens; in view of Table 1, where f=3.786 and the “eff. dia.” of L7 is 4.487, f/S6d ~1.185 < 1.2 for L7. 
D1 does not explicitly show wherein the optical imaging system further satisfies 0.5 < S6d/f < 1.2, where S6d is an inner diameter of the spacer, f is the overall focal length of the optical imaging system, and S6d and f are expressed in a same unit of measurement. However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
In this case, D1 has disclosed the imaging system with the spacer between the required lenses and that the effective diameter of the seventh lens satisfies the numerical condition. Benefit of optimizing the effective diameter of the spacer to match that of the seventh lens includes minimizing vignetting i.e. reducing distortion due to stray light.

Regarding claim 16, D1 teaches the optical imaging system of claim 1, but does not explicitly show wherein the optical imaging system further satisfies 0.5 < L1234TRavg/L7TR < 0.75 (0.4996), where L1234TRavg is an average value of overall outer diameters of the first to fourth lenses, L7TR is an overall outer diameter of the seventh lens, and L1234TRavg and L7TR are expressed in a same unit of measurement. However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
In this case, D1 has disclosed the imaging system of claim 1 having an average outer diameters of the first through fourth lenses smaller than the seventh lens’. Benefit of optimizing the lens outer diameters include matching the size of the lenses to the barrel and attaining a small form factor, reducing cost of materials and tighter tolerance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the average outer diameter of the first through fourth lenses with respect to that of the seventh lens and thereby attained a small form factor, reducing cost of materials and tighter tolerance.

Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, the prior art when taken alone or in combination does not teach or fairly suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or D1 (JP 2015-72402 A) teaches an optical imaging system comprising: 
a first lens (110), a second lens (120), a third lens (130), a fourth lens (140), a fifth lens (150), a sixth lens (160), and a seventh lens (170) sequentially disposed in numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Fig. 1), 
wherein the fourth lens comprises positive refractive power (¶73), a convex object-side surface (Fig. 5), wherein a paraxial region of an object-side surface of the seventh lens is concave (Fig. 5), and wherein the optical imaging system satisfies 1 < If134567-fl/f (Table 1, ~3.008), where f134567 is a composite focal length of the first to seventh lenses calculated with an index of refraction of the second lens set to 1.0, f is an overall focal length of the optical imaging system, and f134567 and f are expressed in a same unit of measurement.
	D1 does not explicitly show a concave image side surface of the fourth lens.
	D2 explicitly shows a seven lens system exhibiting a concave image side surface of the fourth lens (¶124, Surface 9, and Fig. 15), however the object side surface of the seventh lens is convex and therefore non-analogous (¶124, Surface 15). 
Accordingly, the prior art when taken alone or in combination does not remedy the above deficiencies in such a way that a rejection under 35 U.S.C. 103 would have been proper. Therefore the claim is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 10 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, D1 teaches the optical imaging system of claim 1, but does not explicitly show an object-side surface or an image-side surface of the fourth lens is concave.
Regarding claim 19, D1 teaches the optical imaging system of claim 1, but does not explicitly show wherein the third lens has a positive refractive power.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872